Exhibit 10.36
 
AMENDMENT NO. 1
TO
EMPLOYMENT AGREEMENT


THIS AMENDMENT NO. 1 (“Amendment No. 1”) to the EMPLOYMENT AGREEMENT (the
“Agreement”) by and between William J. Mrachek (the “Executive”) and Anika
Therapeutics, Inc., a Massachusetts corporation (the “Corporation”), dated as of
September 10, 2009, is made this 8th day of December, 2010.


RECITALS


WHEREAS the Corporation and the Executive are parties to the Agreement;


AND WHEREAS, the Corporation and the Executive desire to amend the Agreement as
set forth herein.


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:
 
1.            Section 6(a)(i)(A) of the Agreement is hereby amended by adding
the following at the end thereof:


“(C) Notwithstanding the foregoing, if the Date of Termination occurs prior to a
Change in Control, payment shall be made in substantially equal installments in
accordance with the Company’s payroll practice over 18 months, but amounts shall
be increased after the Change in Control to reflect the higher level of
severance provided by this Section 6.”
 
2.            Except as set forth above, all terms of the Agreement shall remain
in full force and effect.


IN WITNESS WHEREOF the parties have executed this Amendment No. 1.



 
ANIKA THERAPEUTICS, INC.
             
BY:
/s/ Charles H. Sherwood
                   
/s/ William J. Mrachek
 
William J. Mrachek

 